DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/131,151 filed on December 22, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are still pending.

Allowable Subject Matter
Claims 1-18 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “responsive to not detecting a charge cable that satisfies the charge request in the vehicle and the charge donor vehicle, send a borrow request including the charge location to a charge cable donor vehicle, and responsive to confirmation from the charge donor vehicle and charge cable donor vehicle, direct the vehicle to drive to the charge location” in combination with all the other elements recited in claim 1.
Claims 2-6, being dependent on claim 1, are allowable for the same reasons as claim 1.
With respect to claim 7, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “sending a borrow request including the charge location to a charge cable donor vehicle for charge cable acquisition; receiving confirmation that the charge request and borrow request have been accepted; and directing a vehicle to drive to the charge location” in combination with all the other elements recited in claim 7.
Claims 8-13, being dependent on claim 7, are allowable for the same reasons as claim 7.
With respect to claim 14, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “send a borrow request to a charge cable donor vehicle after acceptance of the charge request by the charge donor vehicle and indication of lack of availability of a charge cable that can satisfy the charge cable requirement, and direct the vehicle to drive to the charge location after acceptance of the borrow request by the charge cable donor vehicle” in combination with all the other elements recited in claim 14.
Claims 15-18, being dependent on claim 14, are allowable for the same reasons as claim 14.
Schumacher US PGPUB 2021/0074094 discloses an electric vehicle charging system wherein a service vehicle is equipped with various charging cables for different types of vehicles, and wherein a type of charging cable is detected when determining the voltage to apply, however Schumacher, alone or in combination with the other prior art of record, fails to further teach or suggest the allowable subject matter indicated above.
Khoo et al. US Patent 10,185,977 discloses an electric vehicle charging system wherein a cable rating is included as a charging parameter sent between a charging station and a vehicle to be charged, however Khoo, alone or in combination with the other prior art of record, fails to further teach or suggest the allowable subject matter indicated above.
Ichikawa et al. US PGPUB 2012/0007553 discloses an electric vehicle charging system wherein a user can be notified about the history of the charging cable so that cable replacement or repair can take place, however Ichikawa, alone or in combination with the other prior art of record, fails to further teach or suggest the allowable subject matter indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859